1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2
     Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3
     Gale, Angelo, Johnson, & Pruett, P.C.
4
     1430 Blue Oaks Blvd., Ste. 250
     Roseville, CA 95747
5    916-290-7778
     916-721-2767 fax
6
     Attorneys for Plaintiff
7    Charles Wright
8                                UNITED STATES DISTRICT COURT
9          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
     CHARLES WRIGHT,                  Case No.: 2:19-cv-00591-WBS-CKD
10
                    Plaintiff,                           ORDER ALLOWING PLAINTIFF TO
11                                                       FILE FIRST AMENDED COMPLAINT
       v.                                                FOR DAMAGES
12
     USAA SAVINGS BANK,
13

14
                    Defendant

15

16

17          The Court, having reviewed the Stipulation between Plaintiff Charles Wright and
18   Defendant USAA Savings Bank, and good cause appearing therefore:
19          IT IS HEREBY ORDERED that Plaintiff Charles Wright is granted leave to amend to
20   file his First Amended Complaint for Damages, a copy of which is attached to the Stipulation as
21   Exhibit “A.”
22          IT IS ALSO ORDERED that Defendant’s responsive pleading shall be due twenty-eight
23   (28) days after the First Amended Complaint for Damages is filed.
24          IT IS FURTHER ORDERED that the First Amended Complaint for Damages is deemed
25   filed as of the date this Order is transmitted via the CM/ECF system.
26   Dated: October 2, 2019
27

28




                    ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED COMPLAINT FOR DAMAGES -1-
